DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1b, 2, 3, 4, and 5 fail to comply with 37 C.F.R. § 1.84(p)(3) because they include numbers, letters, or characters that are not at least 1/8 inch (0.32 cm) in height. In addition, Figures 4 and 5 further fail to comply with 37 C.F.R. § 1.84(l) because they lack satisfactory reproduction characteristics because not every line is sufficiently dense and dark, and uniformly thick and well-defined.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by 
Allowable Subject Matter
Claims 8-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach or otherwise suggest determining, for each pixel of a detector, at least one value of a pixel-specific error and storing the value(s) in a calibration data record, marking each pixel where this value is greater than a threshold in the calibration record, and fitting a point spread function to pixel values of regions of origin, where pixel values of the marked pixels are either ignored or replaced by interpolation, as stipulated by claim 8. Similarly, with respect to claim 12, the prior art also fails to teach or suggest determining, for each pixel of a detector, at least one value of a pixel-specific error and storing the value(s) in a calibration data record, determining a derived error parameter for each pixel based on the calibration record and storing the derived error parameter in the calibration data fitting a point spread function to pixel values of regions of origin based on the derived error parameter. Finally, the prior art further fails to teach or suggest determining, for each pixel of a detector, at least one value of a pixel-specific error and storing the value(s) in a calibration data record, creating an ADU histogram of a number of pixel values for each pixel based on the calibration data record and storing each pixel’s ADU histogram in the calibration data, and fitting a point spread function to pixel values of regions of origin based on the respective ADU histogram for each pixel, as required by claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koskinen et al. and Utsugi variously teach storing locations of defective pixels in a detector. Mullis teaches calibrating a detector array.
This application is in condition for allowance except for the following formal matters: Figures 1b, 2, 3, 4, and 5 are objected to as variously failing to comply with 37 C.F.R. §§ 1.84(l) and 1.84(p)(3), as pointed out more fully above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 C.F.R. § 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. § 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”


A. Johns
28 February 2022
/Andrew W Johns/Primary Examiner, Art Unit 2665